Per Curiam. Upon consideration of this cause, it is ordered that the decree of the court below be so modified as to provide that the notes, certificates, and other securities mentioned in said decree, not already collected by the administrator, shall be by him assigned without recourse to the complainant below, and that said administrator shall pay over to said complainant the proceeds remaining in his hands of any collections that he may have made, but that he may retain his proper commissions and charges of administration, to be. fixed by the order of the probate court. Otherwise the decree is affirmed. The administrator to recover his costs in this court. Affirmed